Exhibit 10.1
EXECUTION VERSION




BORROWING BASE REDETERMINATION AGREEMENT AND AMENDMENT NO. 2 TO CREDIT AGREEMENT


This BORROWING BASE REDETERMINATION AGREEMENT AND AMENDMENT NO. 2 TO CREDIT
AGREEMENT, dated as of October 15, 2020 (this “Amendment”), is entered into
among MAGNOLIA OIL & GAS OPERATING LLC, a Delaware limited liability company
(the “Borrower”), MAGNOLIA OIL & GAS INTERMEDIATE LLC, a Delaware limited
liability company (f/k/a TPG Pace Energy Intermediate LLC) (“Holdings”), each
other Guarantor party hereto, the Lenders party hereto and CITIBANK, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and collateral agent for the Lenders (in such capacity, the “Collateral
Agent”).


RECITALS


A.Holdings, the Borrower, the Administrative Agent, the Collateral Agent, the
Swingline Lender, the other Lenders from time to time party thereto and the
Issuing Banks from time to time party thereto are parties to that certain Credit
Agreement, dated as of July 31, 2018 (as heretofore amended, restated, amended
and restated, supplemented or otherwise modified from time to time prior to the
date hereof, the “Credit Agreement”).


B.The parties hereto desire to make certain modifications to the Credit
Agreement as set forth in this Amendment.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


Section 1. Definitions and Interpretation. Capitalized terms used and not
defined in this Amendment shall have the respective meanings given to them in
the Credit Agreement, after giving effect to this Amendment (the Credit
Agreement, as amended by this Amendment, the “Amended Credit Agreement”). The
principles of interpretation set forth in the Credit Agreement shall apply to
this Amendment in all respects. Unless otherwise indicated herein, section
references in this Amendment refer to sections in the Amended Credit Agreement.


Section 2. Amendments to Credit Agreement. The Credit Agreement is amended, with
effect on and as of the Amendment No. 2 Effective Date (as defined below), as
follows:


(a)The Table of Contents is hereby amended to reflect the appropriate page
number references and section titles as may be necessary to reflect the changes
to the Credit Agreement made by this Amendment.


(b)Section 1.1 (Defined Terms) is hereby amended by adding the following new
definition in the appropriate alphabetic order:


“Consolidated Cash Balance” shall mean, at any time of determination, cash and
cash equivalents held or owned by (either directly or indirectly), credited to
the account of or that would otherwise be required to be reflected as an asset
on the balance sheet of the Borrower and the Guarantors (other than Holdings);
provided that the Consolidated Cash Balance shall exclude, without duplication,
the sum of (a) cash or cash equivalents received from the issuance of Permitted
Additional Debt or Permitted Refinancing Indebtedness thereof or other
Indebtedness permitted to be incurred by this Agreement and the Credit Documents
(other than the proceeds of any Loan) and used for any purpose permitted under
this Agreement within five (5) Business Days from the date of receipt thereof,
(b) any cash or cash



--------------------------------------------------------------------------------



equivalents constituting the proceeds of any issuance of Equity Interests of the
Borrower or a contribution to the common equity capital of the Borrower and used
for any purpose permitted under this Agreement within thirty (30) days from the
date of receipt thereof, (c) any cash or cash equivalents set aside in Excluded
Accounts, (d) any Cash Collateral which Cash Collateralizes the Letters of
Credit Outstanding, (e) any cash or cash equivalents set aside in connection
with Permitted Acquisitions and other permitted Investments and (i) constituting
purchase price pledges and/or deposits made or held or (ii) used within five (5)
Business Days, in each case, pursuant to a binding and enforceable purchase and
sale agreement or similar binding and enforceable agreement with an unaffiliated
third party containing customary provisions, including, without limitation,
provisions regarding the payment and refunding of such deposits, (f) any cash or
cash equivalents for which the Borrower or any applicable Guarantor has issued
checks or initiated wires or ACH transfers (or in its respective good faith
discretion, will issue checks, initiate wires or ACH transfers within five (5)
Business Days), (g) any cash or cash equivalents set aside to pay royalty
obligations, working interest/operator obligations, production payments, vendor
payments, suspense payments, severance and ad valorem taxes, payroll, payroll
taxes, other taxes, employee wage and benefits payments, and trust and fiduciary
obligations or other similar obligations or payments of the Borrower or any
applicable Guarantor to unaffiliated third parties, in each case, that the
Borrower or the applicable Guarantor reasonably anticipates in good faith will
become due and payable within 90 days and (h) any cash or cash equivalents in
any escrow accounts or fiduciary or trust accounts that are used exclusively in
the ordinary course of the Borrower or any applicable Guarantor’s business for
plugging and abandonment, remediation, and similar obligations owed to
unaffiliated third parties.


(c)Section 5.2 is hereby amended by inserting the following as clause (c) and
renumbering the existing clauses (c) through (e) in such section accordingly:


(c)Repayment with Excess Cash. If the Consolidated Cash Balance exceeds $65.0
million for seven (7) consecutive days at any time during which there are Loans
outstanding under this Agreement, then the Borrower shall, on or before 2:00
p.m. (New York City time) the next succeeding Business Day, prepay the Loans in
an aggregate amount equal to the lesser of (i) an amount sufficient to reduce
the Consolidated Cash Balance after such prepayment to below $65.0 million or
(ii) an amount sufficient to prepay all Loans outstanding hereunder.


(d)Clause (a) of Article 7 (Conditions Precedent to All Subsequent Credit
Events) is hereby amended and restated in its entirety as follows:


(a) At the time of each such Credit Event (in the case of clause (c) hereof,
excluding any such Credit Event that constitutes an issuance, renewal or
extension of a Letter of Credit) and also after giving effect thereto, (i) no
Default or Event of Default shall have occurred and be continuing, (ii) all
representations and warranties made by any Credit Party contained herein or in
the other Credit Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date of such Credit Event (except where such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date and except that any representation and warranty
that is qualified as to “materiality” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects at
such time) and (iii) the Consolidated Cash Balance shall not exceed
$65.0 million (both at the time of and after giving effect to the application of
the proceeds of such Credit Event).


(e)    The following is hereby inserted as a new Section 13.25:


Section 13.25    Acknowledgement Regarding Any Supported QFCs.    To the extent
that the Credit Documents provide support, through a guarantee or otherwise, for
Hedge Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the





--------------------------------------------------------------------------------



Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Credit Documents and any Supported QFC may
in fact be stated to be governed by the laws of the State of New York and/or of
the United States or any other state of the United States):


(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States.
(b)As used in this Section 13.25, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following:


(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b)


(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or


(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


Section 3. Scheduled Redetermination of the Borrowing Base. This Amendment shall
constitute notice of the Scheduled Redetermination to occur on or about October
1, 2020 pursuant to Section
2.14 of the Credit Agreement, and the Administrative Agent, the Collateral
Agent, each Issuing Bank, the
Lenders party hereto hereby agree (and the Borrower and the Guarantors hereby
accept) that effective as of the Amendment No. 2 Effective Date, the Borrowing
Base shall be $450,000,000, and such redetermined Borrowing Base (which shall be
deemed to be the Scheduled Redetermination of the Borrowing Base to be effective
as of October 1, 2020 or as promptly as possible thereafter) shall remain in
effect until the earlier of (a) the next Scheduled Redetermination or Interim
Redetermination of the Borrowing Base and (b) the date such Borrowing Base is
otherwise adjusted pursuant to the terms of the Credit Agreement.







--------------------------------------------------------------------------------



Section 4. Amendment Effectiveness. This Amendment shall become effective
without any further action or consent of any other Person on the date hereof
upon the satisfaction of the following conditions precedent (the “Amendment No.
2 Effective Date”):


(a)The Administrative Agent (or its counsel) shall have received (i) a
counterpart of this Amendment, duly executed and delivered by Holdings, the
Borrower, each Guarantor, the Collateral Agent and Lenders constituting the
Required Lenders or (ii) written evidence satisfactory to the Administrative
Agent (which may include e-mail transmission of a signed signature page of this
Amendment) that such party has signed a counterpart of this Amendment;


(b)the Administrative Agent and the Lenders shall have received (i) an updated
Reserve Report, (ii) a Reserve Report Certificate with respect to the foregoing
and (iii) such other Engineering Reports as the Required Lenders may have
reasonably requested; and


(c)the Borrower shall have paid (including an authorization by the Borrower to
debit an account with the Administrative Agent) all fees and reasonable
out-of-pocket expenses of the Agents and Lenders to the extent invoiced at least
three (3) Business Days prior to the Amendment No. 2 Effective Date, required to
be reimbursed or paid by the Borrower pursuant to Section 13.5 of the Credit
Agreement.


Section 5. Limited Effect. Except as expressly provided hereby, and after giving
effect to the agreements set forth herein, all of the terms and provisions of
the Credit Agreement and the other Credit Documents are and shall remain in full
force and effect and are hereby ratified and confirmed. Notwithstanding anything
contained herein, the terms of this Amendment are not intended to and do not
effect a novation of the Credit Agreement, any other Credit Document or an
accord and satisfaction in regard thereto. The amendments, waivers and consents
contained herein shall not be construed as a waiver or amendment by the
Administrative Agent, the Collateral Agent or any of the Lenders of any other
covenant or provision of the Credit Agreement or the other Credit Documents or
for any purpose except as expressly set forth herein or a consent of the
Administrative Agent, the Collateral Agent or any of the Lenders to any further
or future action on the part of the Credit Parties that would require the waiver
or consent of the Administrative Agent, the Collateral Agent or the Lenders. The
failure of the Administrative Agent, the Collateral Agent or any of the Lenders
at any time or times hereafter to require strict performance by any Credit Party
of any provision thereof shall not waive, affect or diminish any rights of the
Administrative Agent, Collateral Agent or the Lenders to thereafter demand
strict compliance therewith.


Section 6. Effect of Amendment. On and after the Amendment No. 2 Effective Date,
(a) each reference to the Credit Agreement in any Credit Document shall be
deemed to be a reference to the Amended Credit Agreement, (b) this Amendment
shall constitute a “Credit Document” for all purposes of the Credit Agreement
and the other Credit Documents and (c) the terms “Agreement”, “this Agreement”,
“herein”, “hereinafter”, “hereto”, “hereof”, and words of similar import, as
used in the Credit Agreement, shall, unless the context otherwise requires, mean
the Amended Credit Agreement.


Section 7.    Acknowledgment and Consent by the Credit Support Parties.


(a)The Credit Parties are party to the Guarantee and the Security Documents
(collectively, the “Credit Support Documents”), pursuant to which, as
applicable, as and to the extent set forth therein: (i) the Guarantors have
guaranteed the performance of the Obligations under the Credit Documents and
(ii) the Credit Parties have granted a security interest in certain of their
assets to the Collateral Agent for the benefit of the Secured Parties to secure
performance of the Obligations under the Credit Documents.


(b)The Credit Parties hereby acknowledge that they have reviewed the terms and
provisions of this Amendment, consent to the matters set forth herein and
confirm that, except as expressly





--------------------------------------------------------------------------------



contemplated by this Amendment, the Credit Support Documents and all Collateral
encumbered thereby will continue to guarantee or secure, as the case may be, to
the fullest extent possible the payment and performance of all “Guaranteed
Obligations” (as such term is defined in the Guarantee) and “Obligations” (as
such term is defined in the Amended Credit Agreement) as the case may be,
including the payment and performance of all such “Guaranteed Obligations” and
“Obligations” as the case may be comprising the Obligations of the Borrower now
or hereafter existing under or in respect of the Amended Credit Agreement in
accordance with their respective terms, and subject to the respective
limitations, of the Credit Support Documents.


(c)The Credit Parties acknowledge and agree that the Credit Support Documents
shall continue in full force and effect and that all of their obligations
thereunder and all Liens created or perfected thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment, all of which such Credit Support Documents and
Liens are ratified and confirmed.


Section 8. Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in “.pdf” form
shall be as effective as delivery of a manually executed counterpart hereof. The
use of electronic signatures and electronic records (including, without
limitation, any contract or other record created, generated, sent, communicated,
received, or stored by electronic means) shall be of the same legal effect,
validity and enforceability as a manually executed signature or use of a
paper-based record-keeping system to the fullest extent permitted by applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act and any other
applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act or the Uniform Commercial Code.


Section 9. References. The words “hereby,” “herein,” “hereinabove,”
“hereinafter,” “hereinbelow,” “hereof,” “hereunder” and words of similar import
when used in this Amendment refer to this Amendment as a whole and not to any
particular article, section or provision of this Amendment.


Section 10. Headings Descriptive. The headings of the several sections of this
Amendment are inserted for convenience only and do not in any way affect the
meaning or construction of any provision of this Amendment.


Section 11. Severability. Wherever possible, each provision of this Amendment
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Amendment.


Section 12. Entire Agreement. This Amendment constitutes the entire agreement of
the parties hereto with respect to the subject matter hereof and supersedes all
other understandings, oral or written, with respect to the subject matter
hereof.


Section 13. Incorporation of Credit Agreement Provisions. The provisions
contained in Section 13.12 (GOVERNING LAW) and Section 13.13 (Submission to
Jurisdiction; Waivers) of the Credit Agreement are incorporated herein by
reference to the same extent as if reproduced herein in their entirety.











--------------------------------------------------------------------------------



Section 14. Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT
AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.


[Signatures on following pages.]








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.






MAGNOLIA OIL & GAS OPERATING LLC
MAGNOLIA OIL & GAS INTERMEDIATE LLC
MAGNOLIA OIL & GAS FINANCE CORP.








By:     /s/ Christopher Stavros
Name:     Christopher Stavros
Title:     Executive Vice President - Chief Financial Officer




Signature Page
Borrowing Base Redetermination Agreement and Amendment No. 2 to Credit Agreement




--------------------------------------------------------------------------------



CITIBANK, N.A., as Administrative Agent, Collateral Agent and a Lender


By:    /s/ Cliff Vaz    
Name:    Cliff Vaz
Title:    Vice President


Signature Page
Borrowing Base Redetermination Agreement and Amendment No. 2 to Credit Agreement




--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as a Lender


By:    /s/ Kimberly Miller    
Name:    Kimberly Miller
Title:    Vice President


Signature Page
Borrowing Base Redetermination Agreement and Amendment No. 2 to Credit Agreement




--------------------------------------------------------------------------------







The Bank of Nova Scotia, Houston Branch, as a Lender


By:    /s/ Marc Graham    
Name:    Marc Graham
Title:    Managing Director


Signature Page
Borrowing Base Redetermination Agreement and Amendment No. 2 to Credit Agreement




--------------------------------------------------------------------------------







BMO HARRIS BANK N.A., as a Lender


By:    /s/ Hill Taylor    
Name:    Hill Taylor
Title:    Vice President


Signature Page
Borrowing Base Redetermination Agreement and Amendment No. 2 to Credit Agreement




--------------------------------------------------------------------------------







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender




By:    /s/ Nupar Kumar
Name:    Nupur Kumar
Title:    Authorized Signatory




By:    /s/ Andrew Griffin
Name:    Andrew Griffin
Title:    Authorized Signatory


Signature Page
Borrowing Base Redetermination Agreement and Amendment No. 2 to Credit Agreement




--------------------------------------------------------------------------------






The Huntington National Bank, as a Lender
By:    /s/ Jason Zilewicz     
Name:     Jason Zilewicz
Title:      Director
Signature Page
Borrowing Base Redetermination Agreement and Amendment No. 2 to Credit Agreement




--------------------------------------------------------------------------------



ING Capital LLC, as a Lender


By:    /s/ Juli Bieser     
Name:    Juli Bieser
Title:    Managing Director


By:    /s/ Lauren Gutterman     
Name:    Lauren Gutterman
Title:    Vice President




Signature Page
Borrowing Base Redetermination Agreement and Amendment No. 2 to Credit Agreement




--------------------------------------------------------------------------------



JPMorgan Chase Bank, N.A., as a Lender
    
By:    /s/ Jorge Diaz Granados     
Name:    Jorge Diaz Granados
Title:    Authorized Officer




Signature Page
Borrowing Base Redetermination Agreement and Amendment No. 2 to Credit Agreement




--------------------------------------------------------------------------------









Mizuho Bank, Ltd., as a Lender
By:              /s/ Edward Sacks
Name:         Edward Sacks
Title:         Authorized Signatory


Signature Page


Borrowing Base Redetermination Agreement and Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------











MUFG Union Bank, N.A., as a Lender


By:    /s/ Stephen W. Warfel     
Name:    Stephen W. Warfel
Title:    Authorized Signatory


Signature Page


Borrowing Base Redetermination Agreement and Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------











PNC Bank, National Association, as a Lender


By:    /s/ John Engel     
Name:    John Engel
Title:    Vice President


Signature Page


Borrowing Base Redetermination Agreement and Amendment No. 2 to Credit Agreement



--------------------------------------------------------------------------------











REGIONS BANK, as a Lender


By:    /s/ Kelly L. Elmore III     
Name:    Kelly L. Elmore III
Title:    Managing Director


Signature Page


Borrowing Base Redetermination Agreement and Amendment No. 2 to Credit Agreement




--------------------------------------------------------------------------------











Societe Generale, as a Lender


By:    /s/ Roberto Simon     
Name:    Roberto Simon
Title:    Managing Director




Signature Page


Borrowing Base Redetermination Agreement and Amendment No. 2 to Credit Agreement




--------------------------------------------------------------------------------





U.S. Bank National Association, as a Lender


By:    /s/ Matthew A. Turner     
Name:    Matthew A. Turner
Title:    Vice President


Signature Page


Borrowing Base Redetermination Agreement and Amendment No. 2 to Credit Agreement




--------------------------------------------------------------------------------





UBS AG Stamford Branch, as a Lender


By:    /s/ Houssem Daly     
Name:    Houssem Daly
Title:    Associate Director






By:    /s/ Anthony Joseph     
Name:    Anthony Joseph
Title:    Associate Director


Signature Page


Borrowing Base Redetermination Agreement and Amendment No. 2 to Credit Agreement

